Exhibit 10.1

MANNKIND CORPORATION

Board of Directors Compensation Program for Non-Employee Directors

Updated March 25, 2013

 

Type of Compensation

  

Existing Program

    

Revised Program

  Board annual retainer(1)         $25,000                   $40,000    Board
fee per meeting         $2,000                   N/A    Committee annual
retainer(1)   

Audit:

Compensation:

Nominating and

    
  $4,000    
$2,000       
     

Audit:

Compensation:

Nominating and

    


 

$10,000


$7,500

  


  

      Corporate Governance:      $2,000           Corporate Governance:        
$5,000    Committee chair additional annual retainer(1)   

Audit:

Compensation:

Nominating and

    


 

$4,000    


$1,000    

  


  

  

Audit:

Compensation:

Nominating and

    


 

$10,000


$7,500

  


  

      Corporate Governance:      $1,000           Corporate Governance:        
$5,000    Committee fee per meeting   

Audit:

Compensation:

Nominating and

  

 

 

$750    

$750    

  

  

           N/A       Corporate Governance:      $750                 Lead
director additional annual retainer(1)         N/A                   $20,000   
Equity award upon initial election or appointment to the Board    Stock option
for 30,000 shares of common stock, vesting in three equal annual installments on
each anniversary of the initial election or appointment of such director       
   Stock option for 30,000 shares of common stock, vesting in three equal annual
installments on each anniversary of the initial election or appointment of such
director       Annual equity award(2)    Stock option for 10,000 shares of
common stock, vesting in 36 equal monthly installments commencing one month from
the date of grant         

Equity awards determined by dividing $85,000 by the 20-day trailing average
closing price of the Company’s common stock reported on Nasdaq as of the trading
day immediately preceding the date of the applicable annual meeting of
stockholders (the “Total Award”):

- An amount equal to 1/3 of the Total Award rounded up to the nearest 100 shares
in the form of a restricted stock unit, vesting as provided below; and

- An amount equal 2/3 of the Total Award rounded up to the nearest 100 shares in
the form of a stock option at an exercise price equal to 100% of fair market
value of the Company’s common stock on the date of grant, vesting as provided
below.

       

     

      



--------------------------------------------------------------------------------

      Each such equity award shall vest in 36 equal monthly installments
commencing one month from the date of grant; provided that, with respect to any
such equity award that is granted prior to the date of approval by the FDA of
the NDA for AFREZZA (the “FDA Approval Date”), no vesting shall occur until the
FDA Approval Date, at which time any portion of such award that would have been
vested as of such date absent this proviso shall immediately vest.

 

(1) Non-employee directors have an option to receive their annual retainer in
cash or Company stock. If a non-employee director elects to receive his annual
retainer in Company stock, two awards of restricted stock units will be granted.
One of these awards will consist of that number of shares that equals 100% of
the annual retainer, based on the closing price on the day immediately prior to
the grant date. This award will vest (i.e., the shares will be delivered) on the
earlier to occur of (i) the retirement or removal of the non-employee director
from the Board of Directors; (ii) his or her death; or (iii) five years from the
grant date. The other award will consist of that number of shares that equals
15% of the annual retainer, based on the same closing price. This award will
vest upon the earlier to occur of (i) the retirement or removal of the
non-employee director from the Board of Directors, provided that such retirement
or removal occurs more than one year after the grant date; (ii) his or her
death; or (iii) five years from the grant date.

(2) If a non-employee director has not been serving as a non-employee director
for the entire period since the immediately preceding annual stockholders
meeting, then the number of shares subject to such annual equity award shall be
reduced proportionately for each full quarter prior to the date of grant during
which such person did not serve as a non-employee director.